Order adjudging that the sheriff of Suffolk county has not made valid levies under two certain judgments and directing such sheriff to pay over the sum of $139.99 to the assignee, respondent, reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The provision contained in the execution-issued upon the Wicksel judgment, making it returnable to New York county instead of to Suffolk county, was of no “ consequence, because the law and not the direction contained in the paper was controlling upon the sheriff. (Wright v. Nostrand, 94 N. Y. 31, 48.)” (Matter of Kupfer & Co., 165 App. Div. 570.) *864The sheriff made a prior valid levy under the Koch judgment and this inured also as a levy under the Shattuek judgment. (Peck v. Tiffany, 2 N. Y. 451; Van Winkle v. Udall, 1 Hill, 559.) Lazansky, P. J., Hagarty, Scudder, Tompkins and Davis, JJ., concur.